            Case 1:20-cv-02398-LGS Document 12
                                            11 Filed 05/29/20
                                                     05/28/20 Page 1 of 1




                                                                              Edward Y. Kroub – Attorney
                                                                             300 Cadman Plaza W, 12th Floor
                                                                                        Brooklyn, NY 11201
                                                                           P: 929-575-4175 | F: 929-575-4195
                                                                          E: Edward@cml.legal | W: cml.legal


                                                May 28, 2020

                                                                                               VIA ECF
  The Honorable Lorna G. Schofield
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

          Re:    Weiss v. Equifax Information Services, LLC, et al., 1:20-cv-02398-LGS

  Dear Judge Schofield:

          We represent Plaintiff in the above-refenced matter, and we write to respectfully request
  an adjournment of the initial conference currently scheduled for June 4, 2020, as Plaintiff has not
  yet effectuated service of process on the defendants in this case. Plaintiff and Defendant Equifax
  Information Services have engaged in and will continue settlement discussions in an attempt to
  resolve this matter while Plaintiff continues to effectuate service upon the defendants.

          This is Plaintiff’s second request for an adjournment.

          Thank you for your consideration of this request.



                                                Respectfully submitted,


  /s/ Edward Y. Kroub
  EDWARD Y. KROUB



The ini'al conference set for June 4, 2020, at 10:30 A.M. is adjourned to July 2, 2020, at 10:30 A.M.
Pre-conference materials are due on June 25, 2020.

SO ORDERED

Dated: May 29, 2020
       New York, New York
